Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 03/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
DOUBLE PATENTING

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4 & 6-9 of U.S. Patent 11,017,242.
As to independent claim 1, instant application discloses a camera having a field of vision including at least a portion of the first path; and a computing system, the computing system receiving a plurality of images from the camera, the images includes a first car moving on a first path, the computing system having a processor, when instructed, the processor performs circling a perimeter of the first car on each of the images with a first rectangle; composing a first set of points, each point of the first set of points representing a center of the first (See U.S. Patent 11,017,242 Claim 1)
As to independent claim 11, instant application discloses receiving a plurality of images taken by a traffic camera, the images includes a first car moving on a first path; circling a perimeter of the first car on each of the images with a first rectangle; composing a first set of points, each point of the first set of points representing a center of the first rectangle; finding a first centroid using the first set of point, wherein the first centroid represents the first path; - 40 -Attorney Docket No. RA6118CON calculating a speed of the first car using the first centroid. (See U.S. Patent 11,017,242 Claim 9)
As to claims 2 & 12, instant application discloses wherein the first centroid is selected from a plurality of potential centroid candidates, the first centroid produces a least summation of distances between the first centroid and the first set of points compared to other members of the plurality of potential centroid candidates.  (See U.S. Patent 11,017,242 Claim 1)
As to claims 3 & 13, instant application discloses wherein the first centroid is one selected from a point, a straight line, a curved line, and a plain. (See U.S. Patent 11,017,242 Claim 3)
As to claims 4 & 14, instant application discloses when the first centroid is a curved line, the first centroid is parabolic or polynominal. (See U.S. Patent 11,017,242 Claim 4)
As to claims 5 & 15, instant application discloses wherein the first centroid includes a slope parameter and a shift parameter. (See U.S. Patent 11,017,242 Claim 6)
As to claims 6 & 16, instant application discloses wherein the slope parameter and the shift parameter are set as to produce a least summation of distances between the first centroid and the first set of points. (See U.S. Patent 11,017,242 Claim 6)
7 & 17, instant application discloses wherein the images are taken by the camera with a fixed time interval. (See U.S. Patent 11,017,242 Claim 7)
As to claims 8 & 18, instant application discloses wherein a first speed of the first car is calculated using the fixed time interval. (See U.S. Patent 11,017,242 Claim 8)
As to claims 9 & 19, instant application discloses a second car moving on a second path, the processor finds a second centroid representing the second path. (See U.S. Patent 11,017,242 Claim 9)
As to claims 10 & 20, instant application discloses wherein a distance between the first centroid and the second centroid is set as 12 feet. (See U.S. Patent 11,017,242 Claim 9)
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11 & 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over
Yang et al. (U.S. Publication 2019/0266733) in view of Borman et al. (U.S. Publication 2010/0092043)
As to claims 1 & 11, Yang discloses a traffic monitoring system, comprising a camera (110, Fig. 1 & [0038, 0073] discloses a capture device) having a field of vision including at least a portion of the first path ([0038, 0073] discloses a plurality of frames that may include one or more objects); and a computing system ([0040] See Processors, CPU’s etc…), the computing system (110, Fig. 1 & [0038, 0073] discloses a capture device), the images includes a first car moving on a first path ([0038, 0073] discloses a plurality of frames that may include one or more objects), the computing system ([0040] See Processors, CPU’s etc…) having a processor, when instructed, the processor performs circling a perimeter of the first car on each of the images with a first rectangle ([0073-0074] discloses the surrounding objects with bounding boxes) ; composing a first set of points, each point of the first set of points representing a center of the first rectangle ([0074] discloses a track point which is the central pixel of the bounding box); finding a first centroid using the first set of point, wherein the first centroid represents the first path ([0065, 0075-0076] discloses a first track of the target object);
Yang is silent to calculating a speed of the first car using the first centroid.
However, Borman in the same field of endeavor discloses Fig. 1 wherein a camera captures images of a car moving along a path. Borman calculates the speed of the car via captured images. Borman performs the speed calculation by detecting the moving car in each of the images and tracking the detected regions from frame to frame ([0017, 0036]). Borman relies on the car’s moving path.  For example, [0036-0037], Borman describes how the car’s speed is calculating using the car’s position along a path over several frames. Borman teaches calculating speed of the car has several advantages, among them is providing traffic safety. 
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Yang’s disclosure to include the above limitations in order to enhance traffic safety. 
3 & 13, Yang in view of Borman discloses everything as disclosed in claims 1 & 11. In addition, Yang discloses wherein the first centroid is one selected from a point, a straight line, a curved line, and a plain. ([0075])
As to claims 4 & 14, Yang in view of Borman current modification discloses everything as disclosed in claims 3 & 13 however Yang in view of Borman current modification is silent to when the first centroid is a curved line, the first centroid is parabolic or polynominal.
However, Borman’s Fig. 1 discloses wherein the car’s track path is a curved line. Borman also discloses wherein the curved line is a polynomial. 
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Yang in view of Borman current modification’s disclosure to include the above limitations in order to enhance traffic safety.
 As to claims 7 & 17, Yang in view of Borman discloses everything as disclosed in claims 1 & 11. In addition, Yang discloses wherein the images are taken by the camera with a fixed time interval. ([0036, 0039])
As to claims 8 & 18, Yang in view of Borman discloses everything as disclosed in claims 1 & 11. In addition, Borman discloses wherein a first speed of the first car is calculated using the fixed time interval. ([0037])
As to claims 9 & 19, Yang in view of Borman discloses everything as disclosed in claims 1 & 11. In addition, Yang discloses a second car moving on a second path, the processor finds a second centroid representing the second path. ([0037, 0055-0056, 0065])
CONCLUSION
No prior art has been found for claims 2, 12 & 20 in their current form. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661